                   Case 20-10156-MFW               Doc 7       Filed 01/27/20        Page 1 of 37



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    BL RESTAURANTS HOLDING, LLC, et al., 1                          ) Case No. 20-10156 (___)
                                                                    )
                               Debtors.                             ) (Joint Administration Requested)
                                                                    )

      DEBTORS’ MOTION SEEKING ENTRY OF INTERIM AND FINAL ORDERS
(I) AUTHORIZING DEBTORS TO OBTAIN POSTPETITION FINANCING PURSUANT
 TO SECTION 364 OF THE BANKRUPTCY CODE, (II) AUTHORIZING THE USE OF
 CASH COLLATERAL PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE,
   (III) GRANTING ADEQUATE PROTECTION TO THE PREPETITION SECURED
 PARTIES PURSUANT TO SECTIONS 361, 362, 363 AND 364 OF THE BANKRUPTCY
  CODE, (IV) GRANTING LIENS AND SUPERPRIORITY CLAIMS, (V) MODIFYING
          AUTOMATIC STAY, AND (VI) SCHEDULING A FINAL HEARING

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)2

respectfully submit this motion (the “DIP Motion”)3 for the relief set forth herein. In support of

hereof, the Debtors rely upon the First Day Declaration and the Declaration of Vineet Batra in

Support of the DIP Motion (the “Batra Declaration”), filed contemporaneously herewith. In further

support of this DIP Motion, the Debtors respectfully state as follows:




1
      The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective federal
      tax identification numbers, are as follows: BL Restaurants Holding, LLC (6665); BL Restaurant Operations, LLC
      (7062); BL Restaurant Franchises, LLC (6923); and BL Hunt Valley, LLC (9513). The Debtors’ headquarters
      and mailing address is: 4550 Beltway Drive, Addison, TX 75001.
2
      A detailed description of the Debtors and their businesses, and the facts and circumstances supporting this motion
      and the Debtors’ chapter 11 cases, are set forth in greater detail in the Declaration of Howard Meitiner in Support
      of Debtors’ First Day Motions and Applications (the “First Day Declaration”), filed contemporaneously with the
      Debtors’ voluntary petitions for relief filed under chapter 11 of title 11 of the United States Code, 11 U.S.C.
      §§ 101–1532 (the “Bankruptcy Code”), on January 27, 2020 (the “Petition Date”).

3
      Capitalized terms used but not defined herein shall have the meanings given to them in the Interim Order or the
      DIP Credit Agreement, as applicable, both of which are defined below.




PHIL1 8615071v.6
                Case 20-10156-MFW                Doc 7       Filed 01/27/20    Page 2 of 37



                                           RELIEF REQUESTED

        1.         The Debtors seek entry of an interim order, substantially in the form attached hereto

as Exhibit A (the “Interim Order”), and a final order (the “Final Order”4 and, together with the

Interim Order, the “DIP Orders”):

        (a)        authorizing the Debtors designated as “Borrower” and “Guarantors” under, and as
                   defined in, the DIP Credit Agreement (as defined below) (collectively, the “DIP
                   Borrowers”) to obtain senior secured priming and superpriority postpetition
                   financing, which if approved on a final basis, would consist of (i) a letter of credit
                   facility composed of all existing prepetition Letters of Credit (as defined in the
                   Prepetition First Lien Secured Credit Agreement (as defined below), collectively,
                   the “Prepetition Letters of Credit”), including any renewals thereof (the “LC
                   Facility”), (ii) a revolving credit facility (the “Revolver Facility,” and advances
                   thereunder, “Revolver Facility Advances”) for up to $22,000,000 in principal,
                   which would include a sublimit of $1,000,000 for Letters of Credit issued from and
                   after the Petition Date (collectively, the “Postpetition Letters of Credit”), and (iii)
                   upon entry of a Final Order (as defined below), the Prepetition First Lien Roll-Up
                   (as defined below) (collectively with the LC Facility and Revolver Facility, the
                   “DIP Facility”) pursuant to the terms of (x) this Interim Order, (y) that certain
                   Senior Secured Priming and Superpriority Debtor-in-Possession Credit Agreement,
                   dated as of the Petition Date (as the same may be amended, restated, supplemented,
                   or otherwise modified from time to time in accordance with its terms and the terms
                   of the Interim Order, the “DIP Credit Agreement,” attached as Exhibit B to the
                   Interim Order), by and among the DIP Borrowers, Antares Capital LP (“Antares”),
                   as administrative agent for all Lenders (as defined in the DIP Credit Agreement)
                   (in such capacity, the “DIP Agent”), the financial institutions party to the DIP
                   Credit Agreement as Lenders under the DIP Credit Agreement (the “DIP Lenders”
                   and, together with the DIP Agent and any other party to which DIP Obligations (as
                   defined below) are owed, the “DIP Secured Parties”), and (z) any and all other Loan
                   Documents (as defined in the DIP Credit Agreement, and together with the DIP
                   Credit Agreement, collectively, the “DIP Loan Documents”);

        (b)        grants to the DIP Agent, for the benefit of itself and the other DIP Secured Parties,
                   (x) Liens on all of the DIP Collateral (as defined below) pursuant to sections
                   364(c)(2), (c)(3) and (d) of the Bankruptcy Code, which Liens shall be senior to the
                   Primed Liens (as defined below) and shall be junior solely to any valid, enforceable,
                   and non-avoidable Liens that are (A) in existence on the Petition Date, (B) either
                   perfected as of the Petition Date or perfected subsequent to the Petition Date solely
                   to the extent permitted by section 546(b) of the Bankruptcy Code, and (C) senior in
                   priority to the Prepetition First Liens (as defined below) and Prepetition Second

4
    The Debtors will file a proposed Final Order prior to the Final Hearing.

                                                         2

PHIL1 8615071v.6
                Case 20-10156-MFW              Doc 7       Filed 01/27/20      Page 3 of 37



                   Liens (as defined below) after giving effect to any intercreditor or subordination
                   agreement (all such liens, collectively, the “Prepetition Prior Liens”) and
                   (y) pursuant to section 364(c)(1) of the Bankruptcy Code, superpriority
                   administrative expense claims having recourse to all prepetition and postpetition
                   property of the Debtors’ estates, now owned or hereafter acquired, including, upon
                   entry of the Final Order, any Debtors’ rights under section 506(c) of the Bankruptcy
                   Code and the proceeds thereof;

        (c)        authorizing the Debtors to use “cash collateral,” as such term is defined in section
                   363 of the Bankruptcy Code (the “Cash Collateral”), including, without limitation,
                   Cash Collateral in which the Prepetition Secured Parties (as defined below) and/or
                   the DIP Secured Parties have a Lien or other interest, in each case whether existing
                   on the Petition Date, arising pursuant to this Interim Order or otherwise, and
                   provides the respective Prepetition Secured Parties (as defined below) the
                   Prepetition Secured Parties’ Adequate Protection (as defined below) as set forth
                   herein;

        (d)        modifying the automatic stay imposed by section 362 of the Bankruptcy Code
                   solely to the extent necessary to implement and effectuate the terms and provisions
                   of the DIP Loan Documents and the DIP Orders;

        (e)        authorizing the DIP Borrowers during the Interim Period (as defined below) to: (A)
                   borrow an aggregate outstanding principal amount not to exceed $8,000,000
                   composed of advances under the Revolver Facility and the face amount of
                   Postpetition Letters of Credit, and (B) permit to remain outstanding, and fund draws
                   under, the full amount of the LC Facility;

        (f)        scheduling a final hearing on the DIP Motion to be held on or prior to the Interim
                   Period Outside Date (the “Final Hearing”) to consider entry of a Final Order which
                   grants all of the relief requested in the DIP Motion on a final basis and which Final
                   Order shall be in form and substance (including with respect to any subsequent
                   modifications to the form or substance made in response to objections of other
                   creditors or the Court) acceptable to the DIP Agent; and

        (g)        waiving any applicable stay (including under Bankruptcy Rule 6004) and provides
                   for immediate effectiveness of the Interim Order and Final Order.

                                   PRELIMINARY STATEMENT5

        2.         Immediate access to incremental liquidity in the form of postpetition financing (as

well as access to Cash Collateral) is vital to preserving the value of the Debtors’ estates and to


5   Capitalized terms used but not defined herein have the meanings ascribed to them in the DIP Credit Agreement,
    or the Interim Order, as applicable.

                                                       3

PHIL1 8615071v.6
                Case 20-10156-MFW            Doc 7       Filed 01/27/20   Page 4 of 37



maximizing the likelihood of a successful sale process. The Debtors will suffer immediate and

irreparable harm absent access to additional liquidity.

        3.         As described in the First Day Declaration, the Debtors commenced these chapter

11 cases to conduct a prompt sale of all or substantially all of their assets with the goal of

maximizing value for all stakeholders. Consummation of a sale transaction as soon as possible is

in the best interests of the Debtors’ estates. The Debtors’ ability to use Cash Collateral and access

additional liquidity through the available DIP Facility is necessary to support the sale process

contemplated.

        4.         In an effort to support their ongoing business, the Debtors commenced negotiations

with the Prepetition First Lien Secured Lenders (defined below) in September 2019. While the

Debtors did obtain a brief incremental additional amount of $3,000,000 of funding from the

Prepetition First Lien Secured Lenders in October 2019, and had several conversations with the

Prepetition First Lien Secured Lenders regarding further out-of-court funding, it became clear that

the needed incremental financing would only be available in connection with the filing of these

chapter 11 cases and the pursuit of the contemplated sale process by the Debtors.

        5.         In addition, the Debtors, with the assistance of their advisors, solicited proposals

for alternative debtor-in-possession financing from a variety of third-party potential lenders,

including at least six financial institutions. No actionable proposal or indication of interest in a

debtor-in-possession financing facility was provided to the Debtors.

        6.         As explained in the First Day Declaration, after significant back and forth with the

Prepetition Secured Parties, the DIP Lenders agreed to provide $22,000,000 of new money

postpetition financing, including $8,000,000 during the interim period and additional $14,000,000

upon entry of the Final Order.

                                                     4

PHIL1 8615071v.6
               Case 20-10156-MFW            Doc 7       Filed 01/27/20   Page 5 of 37



        7.         As discussed below, in the Batra Declaration and in the First Day Declaration, the

provisions of the DIP Credit Agreement and the Interim Order were negotiated at arm’s-length

and in good faith, and the proposed DIP Facility provides the best terms presently available to the

Debtors. The Debtors firmly believe that incurrence of the DIP Facility will allow the Debtors to

continue normal business operations while in chapter 11, including by paying their employees,

vendors, landlords, and satisfying other working capital and operational requirements and is in the

exercise of the Debtors’ sound business judgment. Satisfaction of these key obligations is

necessary to preserve and maintain the value of the Debtors’ estates while the Debtors pursues a

sale of substantially all of their assets. Accordingly, the Debtors have an immediate need to obtain

postpetition or “DIP” financing and to use its Cash Collateral and, therefore, the Debtors

respectfully request that the Court approve the entry of the Interim Order and the Final Order.

                                   JURISDICTION AND VENUE

        8.         The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012. The Debtors confirm their consent, pursuant to Rule 7008 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9013-1(f) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), to the entry of a final order by the Court in connection with this

motion to the extent that it is later determined that the Court, absent consent of the parties, cannot

enter final orders or judgments in connection herewith consistent with Article III of the United

States Constitution.

        9.         Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                    5

PHIL1 8615071v.6
               Case 20-10156-MFW             Doc 7       Filed 01/27/20   Page 6 of 37



        10.        The statutory bases for the relief requested herein are sections 105, 361, 362, 363,

364, 503, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, and 9014, and Local

Rules 2002-1(b) and 4001-2.

                                            BACKGROUND

I.      The Debtors’ Prepetition Capital Structure.

        11.        As of the Petition Date, the Debtors’ capital structure consists of outstanding

funded-debt obligations in the aggregate principal amount of approximately $87 million, and

unsecured trade of $8 million, and other potential unsecured debt of approximately $6 million,

exclusive of potential lease termination claims.

A.      Prepetition First Lien Secured Credit Facility.

        12.        The Prepetition First Lien Secured Lenders (as defined below) extended certain

loans and made other financial accommodations to, and issued letters of credit for the account of,

certain of the Debtors (the “Prepetition First Lien Facility”), pursuant to that to that certain Credit

Agreement, dated as of March 27, 2014 (as amended, restated or otherwise modified from time to

time prior to the Petition Date, the “Prepetition First Lien Secured Credit Agreement” and,

collectively with any other agreements executed or delivered in connection therewith, and all other

“Loan Documents” as defined therein, each as may be amended, restated, supplemented, or

otherwise modified from time to time, the “Prepetition First Lien Loan Documents”), among

(a) BL Restaurant Operations, LLC, as Borrower (as defined in the Prepetition First Lien Secured

Credit Agreement, (b) the other Persons party thereto as Credit Parties (as defined in the Prepetition

First Lien Secured Credit Agreement) (together with the Borrower, the “Prepetition Credit

Parties”), (c) the financial institutions party thereto as “Lenders” (collectively, the “Prepetition

First Lien Secured Lenders”), and (d) Antares, as agent (in such capacity, the “Prepetition First


                                                     6

PHIL1 8615071v.6
                 Case 20-10156-MFW           Doc 7       Filed 01/27/20   Page 7 of 37



Lien Secured Agent” and, together with the Prepetition First Lien Secured Lenders and any other

party to which Prepetition First Lien Obligations (as defined below) are owed, the “Prepetition

First Lien Secured Parties”).

         13.       Pursuant to a Guaranty and Security Agreement, dated as of March 27, 2014 (as

amended, restated or otherwise modified from time to time prior to the Petition Date, the

“Guaranty”), the Credit Parties (as defined in the Prepetition First Lien Secured Credit Agreement)

unconditionally guaranteed the Borrower’s obligations under the Prepetition First Lien Loan

Documents.

         14.       As of the Petition Date, the Debtors owed the Prepetition First Lien Secured Parties,

pursuant to the Prepetition First Lien Loan Documents, without defense, counterclaim, or offset of

any kind, in respect of loans made and letters of credit issued by the Prepetition First Lien Secured

Parties: (a) an aggregate principal amount of not less than $48,030,501.82 with respect to Term

Loans (as defined in the Prepetition First Lien Secured Credit Agreement), an aggregate principal

amount of not less than $14,409,875.00 with respect to Revolving Loans (as defined in the

Prepetition First Lien Secured Credit Agreement),6 and aggregate face amount of zero dollars

($0.00) with respect to Prepetition Letters of Credit, plus (b)(I) all obligations under any Secured

Rate Contract, and (II) any other Obligations (each as defined in the Prepetition First Lien Secured

Credit Agreement), plus (c) all accrued and hereafter accruing and unpaid interest thereon and any

additional fees, expenses (including any reasonable attorneys’, accountants’, appraisers’, and

financial advisors’ fees and expenses that are chargeable or reimbursable under the Prepetition




6
    The Revolving Loans are composed of $11,409,875.00 in Original Revolving Loans and $3,000,000 in LIFO
    Revolving Loans (each as defined in the Prepetition First Lien Secured Credit Agreement).
                                                     7

PHIL1 8615071v.6
               Case 20-10156-MFW            Doc 7       Filed 01/27/20   Page 8 of 37



First Lien Loan Documents), and other amounts now or hereafter due under the Prepetition First

Lien Loan Documents and applicable law (collectively, the “Prepetition First Lien Obligations”).

        15.        Prior to the Petition Date and pursuant to the Collateral Documents (as defined in

the Prepetition First Lien Secured Credit Agreement) (as such documents were amended, restated,

supplemented, or otherwise modified from time to time prior to the Petition Date, the “Prepetition

First Lien Collateral Documents”), by and among each of the Prepetition Credit Parties and the

Prepetition First Lien Secured Agent, each Prepetition Credit Party granted to the Prepetition First

Lien Secured Agent, for the benefit of itself and the other Prepetition First Lien Secured Parties,

to secure the Prepetition First Lien Obligations, a first priority security interest in and continuing

lien (the “Prepetition First Liens”) on substantially all of such Prepetition Credit Party’s assets and

properties (including Cash Collateral) and all proceeds, products, accessions, and profits thereof,

in each case whether then owned or existing or thereafter acquired or arising. (All “Collateral,” as

defined in the Prepetition First Lien Secured Credit Agreement, granted or pledged by the

Prepetition Credit Parties pursuant to any Prepetition First Lien Collateral Document or any other

Prepetition First Lien Loan Document shall collectively be referred to herein as the “Prepetition

First Lien Collateral”).

        16.        Additionally, the Prepetition Credit Parties have entered into deposit account

control agreements in favor of the Prepetition First Lien Secured Agent with respect to their bank

accounts. Thus, substantially all of the Debtors’ cash is subject to a perfected security interest in

favor of the Prepetition First Lien Secured Agent.

B.      Prepetition Intercreditor Agreement.

        17.        The Prepetition First Lien Secured Agent, the Prepetition Credit Parties, and the

Prepetition Second Lien Secured Agent (as defined below) are parties to that certain Intercreditor

                                                    8

PHIL1 8615071v.6
               Case 20-10156-MFW           Doc 7       Filed 01/27/20   Page 9 of 37



Agreement, dated as of August 30, 2017 (as amended, restated, supplemented, or otherwise

modified in accordance with its terms, the “Intercreditor Agreement”), which sets forth

subordination and other provisions governing the relative priorities and rights of the Prepetition

First Lien Obligations and the Prepetition First Liens, on the one hand, and the Prepetition Second

Lien Obligations and the Prepetition Second Liens (each term as defined below), on the other hand.

The Debtors admit, stipulate, and agree that the Intercreditor Agreement was entered into in good

faith and is fair and reasonable to the parties thereto and enforceable in accordance with the terms

thereof.

C.      Prepetition Second Lien Secured Credit Facility

        18.        The Prepetition Second Lien Secured Lenders (as defined below) extended certain

loans and made other financial accommodations to, and issued letters of credit for the account of,

certain of the Debtors (the “Prepetition Second Lien Facility”), pursuant to that certain

Subordinated Credit Agreement, dated as of August 30, 2017 (as amended, restated or otherwise

modified from time to time prior to the Petition Date, the “Prepetition Second Lien Secured Credit

Agreement,” collectively with any other agreements executed or delivered in connection therewith,

each as may be amended, restated, supplemented, or otherwise modified from time to time, the

“Prepetition Second Lien Loan Documents” and, together with the Prepetition First Lien Loan

Documents, collectively the “Prepetition Secured Loan Documents”), among (a) the Persons

designated as “Borrower” on the signature pages thereto (the “Prepetition Second Lien

Borrowers”), (b) the other Credit Parties (as defined in the Prepetition Second Lien Secured Credit

Agreement) party thereto, (c) the financial institutions party thereto as “Lenders” (as defined in

the Prepetition Second Lien Secured Credit Agreement) (collectively, the “Prepetition Second

Lien Secured Lenders”), and (d) BL Restaurants Group Holding Corp., as agent (in such capacity,

                                                   9

PHIL1 8615071v.6
               Case 20-10156-MFW          Doc 7    Filed 01/27/20     Page 10 of 37



the “Prepetition Second Lien Secured Agent” and, together with the Prepetition Second Lien

Secured Lenders and any other party to which Prepetition Second Lien Obligations (as defined

below) are owed, the “Prepetition Second Lien Secured Parties” and, together with the Prepetition

First Lien Secured Parties, the “Prepetition Secured Parties”).

        19.        As of the Petition Date, the Debtors owed the Prepetition Second Lien Secured

Parties, pursuant to the Prepetition Second Lien Loan Documents, without defense, counterclaim,

or offset of any kind, an aggregate principal amount of not less than $24.9 million, plus all

prepetition accrued or, subject to section 506(b) of the Bankruptcy Code, postpetition accruing and

unpaid interest thereon and any additional reasonable fees and expenses (including any reasonable

attorneys’, accountants’, appraisers’, and financial advisors’ fees and expenses that are chargeable

or reimbursable under the Prepetition Second Lien Loan Documents), and other amounts now or

hereafter due under the Prepetition Second Lien Loan Documents and applicable law (collectively,

the “Prepetition Second Lien Obligations” and, together with the Prepetition First Lien

Obligations, the “Prepetition Secured Obligations”).

        20.        The Prepetition Second Lien Obligations are secured by Liens granted to the

Prepetition Second Lien Secured Agent, for the benefit of the Prepetition Second Lien Secured

Parties (the “Prepetition Second Liens” and, together with the Prepetition First Liens, the

“Prepetition Liens”), on substantially all of the Debtors’ assets and properties (including Cash

Collateral) as set forth in the Prepetition Second Lien Loan Documents, whether then owned or

existing or thereafter acquired or arising. All “Collateral,” as defined in the Prepetition Second

Lien Secured Credit Agreement, granted or pledged by the Debtors pursuant to any Prepetition

Second Lien Loan Documents shall collectively be referred to herein as the “Prepetition Second



                                                  10

PHIL1 8615071v.6
                Case 20-10156-MFW           Doc 7     Filed 01/27/20     Page 11 of 37



Lien Collateral” and, together with the Prepetition First Lien Collateral, the “Prepetition

Collateral”).

II.     Alternative Sources of Financing Are Not Readily Available.

        21.        The Debtors do not have alternative sources of financing readily available. The

Prepetition Secured Parties assert that substantially all of the Debtors’ assets are encumbered,

which, along with the Debtors’ existing capital structure, restricts the availability of, and options

for, postpetition financing. See Batra Declaration ¶ 7. The Prepetition First Lien Secured Agent

also made it clear that it would not consent to “priming” debtor-in-possession financing provided

by a third party. See Batra Declaration ¶ 9. Additionally, the Debtors’, through its professionals,

reached to at least six parties for a variety of financing solutions—yielded no actionable results.

Accordingly, the Debtors do not believe third-party debtor-in-possession financing would be

reasonably obtainable.

        22.        While negotiating the DIP Facility with the Debtors’ existing Prepetition First Lien

Secured Agent, the Debtors, with the assistance of its advisors, began soliciting indications of

interest from at least six alternative third-party sources of asset based financing (including

specialty lenders, distressed-oriented investors with experience in retail, and those that routinely

provide debtor-in-possession financing), to gauge their interest in providing postpetition financing

to the Debtors. See Batra Declaration ¶ 9. No party provided a proposal for alternative financing,

with several parties explaining that their financing proposal would require priming of the

Prepetition Secured Parties—likely resulting in expensive and distracting litigation at the critical

start of these chapter 11 cases. See id.

        23.        Additionally, with any third-party proposal, the Debtors would incur the execution

risk associated with a new lender transaction, including material timing and due diligence

                                                    11

PHIL1 8615071v.6
                    Case 20-10156-MFW            Doc 7      Filed 01/27/20         Page 12 of 37



constraints, necessarily involving the payment of additional professional fees. In contrast, the

proposed DIP Facility offered by the DIP Lenders allow the Debtors to avoid the need to engage

in a costly and time-consuming priming fight at the outset of these chapter 11 cases.

                             MATERIAL TERMS OF THE DIP FACILITY

           24.       Bankruptcy Rule 4001(c)(1)(B) and Local Rule 4001-2 (a)(ii) require that a motion

for authority to obtain credit list or summarize, and set out the location within the relevant

documents, all material provisions of the proposed credit agreement and form of order, including

interest rate, maturity, events of default, liens, borrowing limits and borrowing conditions. The

principal terms of the DIP Facility are as follows7:

     Bankruptcy Rule                                     Summary of Material Terms
    Borrowers               BL Restaurant Operations, LLC
    Bankruptcy Rule
                            See DIP Credit Agreement Preamble.
    4001(c)(1)(B)

    Guarantors              BL Restaurants Holding, LLC and BL Restaurant Franchises, LLC
    Bankruptcy Rule
                            See DIP Credit Agreement Preamble.
    4001(c)(1)(B)

    DIP Agent               Antares Capital LP
    Bankruptcy Rule
                            See DIP Credit Agreement Preamble.
    4001(c)(1)(B)

    DIP Lenders             The financial institutions from time to time a party to the DIP Credit Agreement.
    Bankruptcy Rule
                            See DIP Credit Agreement Preamble.
    4001(c)(1)(B)

    Term                    The earlier to occur of: (a) July 27, 2020; (b) the effective date of a plan of
    Bankruptcy Rule         reorganization in the Cases, (c) the Termination Declaration Date, (d) the date of the
    4001(b)(l)(B)(iii),     consummation of the sale of all or substantially all of the assets or Stock of the Credit
    4001(c)(1)(B)           Parties pursuant to section 363 of the Bankruptcy Code, and (e) the date all Obligations
                            are indefeasibly paid in full in cash under the DIP Credit Agreement and the other Loan
    Local Rule
                            Documents are terminated.
    4001-2(a)(ii)
                            See DIP Credit Agreement definition of “DIP Revolving Termination Date.”


7     The summaries contained in this motion are qualified in their entirety by the provisions of the documents
      referenced, including the DIP Loan Documents and the Interim Order. To the extent anything in this motion is
      inconsistent with such documents, the terms of the applicable documents shall control. Capitalized terms used in
      this summary chart but not otherwise defined have the meanings ascribed to them in the DIP Loan Documents or
      the Interim Order, as applicable.

                                                          12

PHIL1 8615071v.6
                 Case 20-10156-MFW            Doc 7      Filed 01/27/20          Page 13 of 37




   Bankruptcy Rule                                   Summary of Material Terms
 Commitment             The DIP Facility provides the Debtors with: (a) DIP Revolving Loan up to $8,000,000
 Bankruptcy Rule        on an interim basis and an aggregate of $22,000,000 on a final basis; (b) Letters of Credit
 4001(c)(1)(B)          Sublimit of $1,000,000; (c) Roll-Up Commitments for Pre-Petition LIFO Obligations
                        and Pre-Petition Other Obligations, solely upon a Final Order.
 Local Rule
                        See DIP Credit Agreement, definition of “Commitments” and § 1.3
 4001-2(a)(ii)
 Conditions of           The closing of the DIP Facility and extensions of credit thereunder are subject to
 Borrowing               satisfaction of usual and customary conditions precedent, including entry of the Interim
 Bankruptcy Rule         Order.
 4001(c)(1)(B)
                        See DIP Credit Agreement §§ 2.2.
 Local Rule 4001-
 2(a)(ii)
 Interest Rates         Rates and Payment of Interest.
 Bankruptcy Rule
                        Either Prime Rate plus 8.0% or LIBOR plus 9% per annum payable monthly in arrears
 4001(c)(1)(B)
                        on all Obligations under the DIP Credit Agreement, including the Rollup Loans.
 Local Rule
 4001-2(a)(ii)          During any Event of Default, the applicable rate plus 2.0%.
                        See DIP Credit Agreement §§ 1.5 and definitions of “LIBOR”, “Base Rate” and
                        “Applicable Margin”.

 Use of DIP Financing   For (i) working capital (excluding capital expenditures) to the extent set forth in, and in
 Facility and Cash      accordance with, the Approved Budget, (ii) maintenance capital expenditures to the
 Collateral             extent set forth in, and in accordance with, the Approved Budget, (iii) payment of costs
 Bankruptcy Rule        of administration of the chapter 11 cases to the extent set forth in, and in accordance
 4001(b)(l)(B)(ii)      with, the Approved Budget, (iv) Permitted Expenses, (v) the unpaid fees, costs, and
                        disbursements of professionals in the chapter 11 cases as set forth in the definition of
 Local Rule
                        the term “Carve-Out” in the DIP Order, (vi) such Pre-Petition Obligations as the Agent
 4001-2(a)(ii)
                        consents to and the Bankruptcy Court approves, in each case in a manner consistent
                        with the terms and conditions contained herein and in the DIP Orders, and to the extent
                        set forth, and in accordance with, the Approved Budget, or as otherwise expressly
                        permitted under this Agreement and (vii) the roll-up of the Pre-Petition Obligations
                        upon entry of the Final Order as contemplated herein and in the DIP Orders.

                        See DIP Credit Agreement § 4.10.

 Adequate Protection    Adequate Protection Liens. Pursuant to sections 361, 363(e) and 364(d) of the
 Bankruptcy Rules       Bankruptcy Code, as adequate protection of the interests of the Prepetition Secured
 4001(b)(l)(B)(iv),     Parties in the Prepetition Collateral against any Diminution in Value of such interests in
 4001(c)(1)(B)(ii)      the Prepetition Collateral, the Debtors seek authority to grant to the Prepetition Secured
                        Parties, additional and replacement, continuing, valid, binding, enforceable and
                        automatically perfected postpetition security interests in and liens on the DIP Collateral.
                        Adequate Protection Superpriority Claims. As further adequate protection of the
                        interests of the Prepetition Secured Parties in the Prepetition Collateral against any
                        Diminution in Value of such interests in the Prepetition Collateral since the Petition
                        Date, the Debtors seek authority to allow the Court to grant to the Prepetition Secured
                        Parties, to the extent provided by section 507(b) of the Bankruptcy Code, an allowed
                        superpriority administrative expense claim in each of the Cases and any Successor
                        Cases; provided, that such superpriority expense claim shall be subject to the Carve Out,
                        the Prepetition Prior Liens and the DIP Liens.


                                                       13

PHIL1 8615071v.6
               Case 20-10156-MFW           Doc 7       Filed 01/27/20         Page 14 of 37




   Bankruptcy Rule                                 Summary of Material Terms
                     Adequate Protection Interest, Fees and Expenses. Debtors shall (i) pay or reimburse
                     currently the Prepetition First Lien Secured Parties for any and all of their accrued and
                     past-due fees, costs, expenses, and charges to the extent, and at the times, payable under
                     the Prepetition First Lien Loan Documents, (ii) on the last day of each calendar month
                     commencing after the Petition Date, pay to the Prepetition First Lien Secured Agent for
                     prompt distribution to the applicable Prepetition First Lien Secured Parties any and all
                     of the interest accruing on the Prepetition First Lien Obligations under the Prepetition
                     First Lien Secured Credit Agreement (i) in cash with respect to the LIFO Revolving
                     Loans and (ii) in kind with respect to all other Prepetition First Lien Obligations) (and
                     in the case of the first month after the Petition Date, all accrued and unpaid prepetition
                     interest shall also be due and payable (which, for the avoidance of doubt, shall be paid
                     (i) in cash with respect to the LIFO Revolving Loans and (ii) in kind with respect to all
                     other Prepetition First Lien Obligations)) at the default rate provided for in the
                     Prepetition First Lien Secured Credit Agreement, and (iii) pay currently all reasonable
                     out-of-pocket fees, costs, and expenses of the Prepetition First Lien Secured Parties
                     (including without limitation reasonable attorneys’ fees and costs and reasonable
                     consulting, accounting, appraisal, investment banking and similar professional fees and
                     charges) in accordance with the Prepetition First Lien Secured Loan Documents, in the
                     case of each of sub-clauses (i), (ii), and (iii) above, all whether accrued prepetition or
                     postpetition and whether or not budgeted in the Approved Budget, and without further
                     notice (except as provided in Paragraph 20(b) below with respect to postpetition
                     professional fees, costs, and expenses), motion, or application to, order of, or hearing
                     before, the Court.
                     Credit Bid. The DIP Agent (on behalf of the DIP Secured Parties) and the Prepetition
                     First Lien Secured Agent (on behalf of the Prepetition First Lien Secured Parties) or
                     their respective assignees, designees, or successors, shall automatically be deemed a
                     “qualified bidder” with respect to any disposition of DIP Collateral, and subject to a
                     Final Order, shall have the right (unless this Court for cause orders otherwise after notice
                     and a hearing upon request of any party in interest prior to the Qualified Bid Deadline)
                     to “credit bid” up to the full amount of the DIP Obligations and the Prepetition First
                     Lien Obligations with the consent of Requisite DIP Lenders and Requisite Prepetition
                     First Lien Lenders, respectively (including the DIP Superpriority Claims and the First
                     Lien Adequate Protection Superpriority Claims, as applicable, to the extent such claims
                     have any value), during any disposition of all or any portion of the DIP Collateral or
                     Prepetition Collateral, as applicable (in all cases excluding sales in the Debtors’ ordinary
                     course of business in accordance with this Interim Order and the DIP Loan Documents),
                     or any deposit in connection with such sale, including, without limitation, sales
                     occurring pursuant to section 363 of the Bankruptcy Code or included as part of any
                     reorganization plan subject to confirmation under section 1129(b)(2)(A)(iii) of the
                     Bankruptcy Code.
                     The Prepetition Second Lien Secured Agent (on behalf of the Prepetition Second Lien
                     Secured Parties) or its assignee, designee, or successor, shall automatically be deemed
                     a “qualified bidder” with respect to any disposition of Prepetition Collateral and/or DIP
                     Collateral, and subject to a Final Order, shall have the right (unless this Court for cause
                     orders otherwise after notice and a hearing upon request of any party in interest prior to
                     the Qualified Bid Deadline) to “credit bid” up to the amount of the Prepetition Second
                     Lien Obligations with the consent of Prepetition Second Lien Secured Lenders
                     constituting “Required Lenders” under the Prepetition Second Lien Secured Credit
                     Agreement (“Requisite Prepetition Second Lien Lenders”) (including its Second Lien
                     Adequate Protection Superpriority Claim to the extent such Second Lien Adequate
                     Protection Superpriority Claim has any value) during any disposition of all or any
                     portion of the Prepetition Collateral and DIP Collateral (in the case of the DIP Collateral,
                                                    14

PHIL1 8615071v.6
               Case 20-10156-MFW           Doc 7      Filed 01/27/20        Page 15 of 37




   Bankruptcy Rule                                Summary of Material Terms
                      only to the extent of the value of the Second Lien Adequate Protection Superpriority
                      Claim resulting from a postpetition Diminution in Value of the Prepetition Second Lien
                      Collateral as provided herein) (in all cases excluding sales in the Debtors’ ordinary
                      course of business in accordance with this Interim Order and the DIP Loan Documents),
                      or any deposit in connection with such sale, including, without limitation, sales
                      occurring pursuant to section 363 of the Bankruptcy Code or included as part of any
                      reorganization plan subject to confirmation under section 1129(b)(2)(A)(iii) of the
                      Bankruptcy Code; provided, that any such “credit bid” provides for Payment in Full of
                      all DIP Obligations and Prepetition First Lien Obligations at the closing of such
                      transaction unless otherwise agreed by the DIP Agent (with the consent of the Requisite
                      DIP Lenders) and the Prepetition First Lien Secured Agent (with the consent of the
                      Requisite Prepetition First Lien Lenders), in their sole and absolute discretion.

                      See Interim Order ¶¶ 4 and 5.

 Repayment Features   Payment due upon “DIP Revolving Termination Date” with permitted prepayments and
 Local Rule           mandatory prepayments upon various events.
 4001-2(a)(i)(E)
                      See DIP Credit Agreement §1.10 and definition of “DIP Revolving Termination Date”.

 Fees                 Arranger Fee of $50,000
 Bankruptcy Rule
                      Closing Fee of 3.0% of the DIP Revolving Loan Commitment ($22,000,000)
 4001(c)(1)(B)
                      Unused Commitment Fee of 1%
 Local Rule 4001-
 2(a)(ii)             See DIP Credit Agreement § 1.1.

 Budget               Budget. Attached as Exhibit A to the Interim Order.
 Bankruptcy Rule
 4001 (c)(1)(B)
 Local Rule
 4001-2(a)(ii)

 Budget Covenant      The Debtors shall only incur DIP Obligations and expend Cash Collateral and other DIP
 (Variances)          Collateral proceeds in accordance with the specific purposes, and at the specific time
                      periods, set forth in the Approved Budget, subject to the following permitted variances:
 Bankruptcy Rule
                      (i) as of the close of business of the last Business Day of each fiscal week (beginning
 4001(c)(l)(B)
                      with the first full fiscal week following the Petition Date), for the shorter of (A) the
 Local Rule 4001-     number of weeks that have elapsed since the Petition Date and (B) the preceding six fiscal
 2(a)(ii)             week-period, (I) cumulative cash receipts shall exceed 90.0% of the cumulative cash
                      receipts set forth for such period in the Approved Budget, (II) cumulative cash
                      disbursements (exclusive of food, beverage and alcohol costs, and the line-items in the
                      Approved Budget identified as KEIP/KERP (the “KEIP/KERP Line Item”), Marketing,
                      G&A Expenses, Rent and Facilities Expense, Maintenance and Remodel Capex, Debtor
                      Professionals, and Committee Professionals (all such line-item expenditures, including
                      the KEIP/KERP Line Item, the “Line Item Expenditures”)) shall not exceed 110.0% of
                      the cumulative cash disbursements (exclusive of food, beverage and alcohol costs and
                      Line Item Expenditures) set forth for such period in the Approved Budget; (ii) as of the
                      close of business of the last Business Day of each fiscal week (beginning with the first
                      full fiscal week following the Petition Date), for the shorter of (A) the number of weeks
                      that have elapsed since the Petition Date and (B) the preceding four fiscal week-period,
                      (I) cash disbursements with respect to the KEIP/KERP Line Item shall not exceed 100.0%
                      of the cash disbursements for the KEIP/KERP Line Item set forth for such period in the
                                                   15

PHIL1 8615071v.6
                 Case 20-10156-MFW          Doc 7       Filed 01/27/20         Page 16 of 37




   Bankruptcy Rule                                  Summary of Material Terms
                       Approved Budget, and (II) for each Line Item Expenditure other than the KEIP/KERP
                       Line Item, cash disbursements with respect to such Line Item Expenditure shall not
                       exceed 105.0% of the cash disbursements for such Line Item Expenditure set forth for
                       such period in the Approved Budget; (iii) as of the close of business of the last Business
                       Day of each fiscal week (beginning with the first full fiscal week following the Petition
                       Date), for the number of weeks that have elapsed since the Petition Date, (I) cumulative
                       cash disbursements with respect to all Line Item Expenditures minus the cumulative cash
                       disbursements for all Line Item Expenditures set forth in Approved Budgets shall not
                       exceed $300,000, and (II) cumulative net cash flow shall not be less than the cumulative
                       net cash flow set forth in Approved Budgets minus $150,000.

                       See Interim Order ¶¶ 2(e)

 Events of Default     Usual and customary for financings of this type, including non-payment of obligations,
 Bankruptcy Rule       defaults under covenants, breaches of representations and warranties, defaults related to
 4001(c)(l)(B)         the budget, cross-defaults to other indebtedness, attachment defaults, judgment defaults,
                       invalidity of loan documents, change of control, failure to comply with ERISA rules and
 Local Rule            regulations, invalidity of collateral documents, change of control, invalidity of
 4001-2(a)(ii)         postpetition loan documents, failure to achieve any of the Required Milestones the
                       occurrence of any number of adverse actions or consequences in any of the chapter 11
                       cases.
                       See DIP Credit Agreement § 7.1.

 Costs and Expenses:   Debtors shall (i) pay or reimburse currently the Prepetition First Lien Secured Parties
 Bankruptcy Rule       for any and all of their accrued and past-due fees, costs, expenses, and charges to the
 4001(c)(1)(B)(ix)     extent, and at the times, payable under the Prepetition First Lien Loan Documents, (ii)
                       on the last day of each calendar month commencing after the Petition Date, pay to the
                       Prepetition First Lien Secured Agent for prompt distribution to the applicable
                       Prepetition First Lien Secured Parties any and all of the interest accruing on the
                       Prepetition First Lien Obligations under the Prepetition First Lien Secured Credit
                       Agreement (which, for the avoidance of doubt, shall be paid (i) in cash with respect to
                       the LIFO Revolving Loans and (ii) in kind with respect to all other Prepetition First
                       Lien Obligations) (and in the case of the first month after the Petition Date, all accrued
                       and unpaid prepetition interest shall also be due and payable (which, for the avoidance
                       of doubt, shall be paid (i) in cash with respect to the LIFO Revolving Loans and (ii) in
                       kind with respect to all other Prepetition First Lien Obligations)) at the default rate
                       provided for in the Prepetition First Lien Secured Credit Agreement, and (iii) pay
                       currently all reasonable out-of-pocket fees, costs, and expenses of the Prepetition First
                       Lien Secured Parties (including without limitation reasonable attorneys’ fees and costs
                       and reasonable consulting, accounting, appraisal, investment banking and similar
                       professional fees and charges) in accordance with the Prepetition First Lien Secured
                       Loan Documents, in the case of each of sub-clauses (i), (ii), and (iii) above, all whether
                       accrued prepetition or postpetition and whether or not budgeted in the Approved
                       Budget, and with ten (10) days’ notice to the Debtors, U.S. Trustee and Committee to
                       file an objection.

                       See Interim Order ¶ ¶ 4(e) and 20(b).

 Milestones:           Achieve each of the following Required Milestones:
 Bankruptcy Rule
                       (a)   on or prior to January 28, 2020, the Debtors shall file the Sale Procedures Motion
 4001(c)(1)(B)
                       and proposed form of Sale Procedures Order and a motion to approve the sale of

                                                     16

PHIL1 8615071v.6
               Case 20-10156-MFW                Doc 7      Filed 01/27/20          Page 17 of 37




   Bankruptcy Rule                                     Summary of Material Terms
                           substantially all of the Debtors’ assets to a stalking horse purchaser subject to higher and
                           better offers and which shall be in form and substance reasonably acceptable to the DIP
                           Agent (the “Sale Motion”);

                            (b) the hearing on the Sale Procedures Motion shall be completed on or prior to
                            February 26, 2020;

                            (c) the Sale Procedures Order shall have been entered by this Court on or prior to
                            February 28, 2020;

                            (d) on or prior to March 18, 2020, all qualified bids (pursuant to which potential
                            bidders shall have unconditionally waived or satisfied all financing and diligence outs)
                            shall be due (which bid deadline shall not be extended without the consent of the DIP
                            Agent and Requisite DIP Lenders) (the “Qualified Bid Deadline”);

                            (e)   the auction shall, if necessary, be commenced on or prior to March 20, 2020;

                            (f) the hearing on the Sale Motion to approve the sale to the winning bidder shall have
                            concluded on or prior to March 27, 2020 (the proceeds of such sale shall be used to
                            repay in cash all DIP Obligations and Prepetition First Lien Obligations on the closing
                            thereof or such sale shall otherwise be on terms, and pursuant to definitive
                            documentation, acceptable to the DIP Agent, Requisite DIP Lenders, Prepetition First
                            Lien Secured Agent and Requisite Prepetition First Lien Lenders) (such sale, an
                            “Acceptable Sale”);

                            (g) an order approving an Acceptable Sale shall have been entered by this Court on
                            or prior to March 31, 2020; and

                            (h) on or prior to April 22, 2020, such Acceptable Sale shall have been consummated
                            pursuant to definitive documentation acceptable in form and substance to the DIP Agent
                            and Requisite DIP Lenders.

                          See Interim Order ¶ 2(f).


          HIGHLIGHTED PROVISIONS PURSUANT TO LOCAL RULE 4001-2

        25.        The DIP Facility includes certain provisions the Debtors are required to highlight

pursuant to Local Rule 4001-2(a)(i) as set forth in the chart below. As discussed in detail herein,

the Debtors believe these provisions are reasonable in light of the facts and circumstances of these

chapter 11 cases and should be approved.

        26.        Cross Collateralization: Pursuant to Local Rule 4001-2(a)(i)(A)a movant must

identify any provisions that grants cross-collateralization protections. The DIP Facility does not

contain any cross-collateralization provisions.
                                                         17

PHIL1 8615071v.6
               Case 20-10156-MFW           Doc 7     Filed 01/27/20      Page 18 of 37



        27.        Validity, Perfection and Amount of Prepetition Obligations: Pursuant to Local

Rule 4001-2(a)(i)(B), a movant must identify any provisions that contain findings of fact that bind

the estate or other parties in interest with respect to the validity, perfection or amount of the secured

creditor’s prepetition lien or the waiver of claims against the secured creditor. The Debtors have

agreed and stipulated that the Prepetition First Lien Secured Facility and Prepetition Second Lien

Secured Facility is a valid and binding agreement, and the Liens related thereto constitute valid,

binding, enforceable and perfected Liens. Additionally, the Debtors have waived, discharged and

released any right they may have to challenge any of the indebtedness pursuant to the Prepetition

First Lien Secured Facility and Prepetition Second Lien Secured Facility or the security for those

obligations. See Interim Order at ¶ D (i)-(v) and ¶ E (i)-(iv).

        28.        Committee Challenge Period: Local Rule 4001-2(a)(i)(B) also requires disclosure

of the challenge period with respect to the Debtors’ Stipulations. Here, all non-debtor parties in

interest (including any trustee or Committee appointed in the Cases) who have been granted the

requisite standing shall have until the earliest of (i) the 60 days from the formation of a Committee,

(ii) if no Committee is formed, the 75 days after entry of the Interim Order, or (iii) the Qualified

Bid Deadline to investigate the validity, perfection, and enforceability of the Liens of the

Prepetition Secured Parties and the claims of the Prepetition Secured Parties and to assert any

claims or causes of action against the Prepetition Secured Parties. See Interim Order at ¶ 7.

        29.        Waiver of Section 506(c) of the Bankruptcy Code: Local Rule 4001-2(a)(i)(C)

requires disclosure of provisions that constitute a waiver, without notice, of whatever rights the

estate may have under section 506(c) of the Bankruptcy Code. The Interim Order provides that

the waiver of any rights under section 506(c) of the Bankruptcy Code is subject to entry of the

Final Order. Because this waiver only will be effective upon entry of the Final Order and to the

                                                   18

PHIL1 8615071v.6
               Case 20-10156-MFW           Doc 7    Filed 01/27/20    Page 19 of 37



extent such order so provides, the Debtor respectfully submits that parties in interest will have an

opportunity to be heard and, as such, the waiver will not be “without notice,” but the Debtor

discloses the provision out of an abundance of caution. See Interim Order at ¶ 9.

        30.        Liens on Avoidance Actions: Local Rule 4001-2(a)(i)(D) requires disclosure of

provisions that provide for immediate liens on actions under sections 544, 545, 547, 548 and 549

of the Bankruptcy Code. Here, solely upon entry of the Final Order will DIP Liens be granted on

such actions. See Interim Order at ¶ 2(j).

        31.        Roll-Up Provisions: Pursuant to Local Rule 4001-2(a)(i)(E)), a movant must

identify any roll-up provisions. Solely upon entry of the Final Order and closing of the DIP

Facility, the total outstanding amount of the Prepetition Facility shall be replaced and refinanced

by the DIP Obligations. See Interim Order at ¶ 4(a). The Debtor believes that such relief is often

provided, and appropriate, upon entry of the Final Order.

        32.        Carve-Out: Local Rule 4001-2(a)(i)(F) requires disclosure of disparate treatment

between the professionals retained by the Debtor and the professionals retained by the unsecured

creditors’ committee, if any, with respect to a professional fee carve out. Budgeted professional

fees comprise the primary component of the Carve-Out. The Budget provides different amounts

for Committee professionals and Debtor professionals. The Debtors submit the proposed amounts

are common in cases of similar size before the Court, accurately accounts for the increased

administrative tasks required of Debtors’ professionals and are reasonable and appropriate under

the circumstances. See Interim Order at ¶ 8.

        33.        Nonconsensual Priming: Pursuant to Local Rule 4001-2(a)(i)(G), a movant must

identify any provisions that seek to prime any secured lien without the consent of that lienor. The



                                                   19

PHIL1 8615071v.6
               Case 20-10156-MFW          Doc 7    Filed 01/27/20     Page 20 of 37



Debtors do not anticipate that the Interim Order or the Final Order provide for any nonconsensual

priming.

         34.       Waiver of Section 552(b)(1): Pursuant to Local Rule 4001-2(a)(i)(H), a movant

must identify any provisions that seek to affect the Court’s power to consider the equities of the

case under 11 U.S.C. § 552(b)(1). Solely upon entry of the Final Order, the DIP Agent, the DIP

Lenders and the Prepetition Secured Parties shall each be entitled to all of the rights and benefits

of section 552(b) of the Bankruptcy Code, and the “equities of the case” exception under section

552(b) of the Bankruptcy Code shall not apply to the DIP Agent, the DIP Lenders and the

Prepetition Secured Parties with respect to proceeds, product, offspring or profits of any of the

Prepetition Collateral or DIP Collateral. See Interim Order at ¶ 27. The Debtor believes that such

relief is often provided, and appropriate, upon entry of the Final Order.

         35.       The DIP Lender would not have agreed to provide the DIP Facility and consented

to the use of Cash Collateral, and the Prepetition Secured Parties would not have consented to

having their prepetition liens primed, without the inclusion of the aforementioned provisions, each

of which was heavily negotiated among the various parties. Moreover, as discussed below, these

provisions are justified under the circumstances. Finally, the Debtors determined in its sound

business judgment, that agreeing to such provisions was appropriate under the circumstances of

these chapter 11 cases to afford the Debtors immediate and much needed liquidity to fund, on the

most competitive terms available, its ongoing operations and the sale process in these chapter 11

cases.




                                                  20

PHIL1 8615071v.6
               Case 20-10156-MFW           Doc 7     Filed 01/27/20    Page 21 of 37



                                        BASIS FOR RELIEF

I.      The Debtors Should Be Authorized to Obtain Postpetition Financing Through the
        DIP Loan Documents.

        A.         Entry into the DIP Loan Documents Is an Exercise of the Debtors’ Sound
                   Business Judgment.

        36.        The Court should authorize the Debtors, as an exercise of their sound business

judgment, to enter into the DIP Loan Documents, obtain access to the DIP Facility, and continue

using Cash Collateral. Section 364 of the Bankruptcy Code authorizes a debtor to obtain secured

or superpriority financing under certain circumstances discussed in detail below. Courts grant a

debtor-in-possession considerable deference in acting in accordance with its business judgment in

obtaining postpetition secured credit, so long as the agreement to obtain such credit does not run

afoul of the provisions of, and policies underlying, the Bankruptcy Code. See, e.g., In re Trans

World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D. Del. 1994) (approving a postpetition loan and

receivables facility because such facility “reflect[ed] sound and prudent business judgment”); In re

L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011) (“[C]ourts will almost always defer

to the business judgment of a debtor in the selection of the lender.”); In re Ames Dep’t Stores, Inc.,

115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (“[C]ases consistently reflect that the court’s discretion

under section 364 is to be utilized on grounds that permit reasonable business judgment to be

exercised so long as the financing agreement does not contain terms that leverage the bankruptcy

process and powers or its purpose is not so much to benefit the estate as it is to benefit a party-in-

interest.”).

        37.        Specifically, to determine whether the business judgment standard is met, a court

need only “examine whether a reasonable businessperson would make a similar decision under

similar circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006); see also


                                                   21

PHIL1 8615071v.6
               Case 20-10156-MFW             Doc 7    Filed 01/27/20      Page 22 of 37



In re Curlew Valley Assocs., 14 B.R. 506, 513–14 (Bankr. D. Utah 1981) (noting that courts should

not second guess a debtor’s business decision when that decision involves “a business judgment

made in good faith, upon a reasonable basis, and within the scope of [the debtor’s] authority under

the [Bankruptcy] Code”).

        38.        Furthermore, in considering whether the terms of postpetition financing are fair and

reasonable, courts consider the terms in light of the relative circumstances of both the debtor and

the potential lender. In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo. 2003); see

also Unsecured Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co. (In re Elingsen

McLean Oil Co., Inc.), 65 B.R. 358, 365 n.7 (W.D. Mich. 1986) (recognizing a debtor may have

to enter into “hard bargains” to acquire funds for its reorganization). The Court may also

appropriately take into consideration non-economic benefits to the Debtors offered by a proposed

postpetition facility. For example, in In re ION Media Networks. Inc., the bankruptcy court for

the Southern District of New York held that:

                   Although all parties, including the Debtors and the Committee, are
                   naturally motivated to obtain financing on the best possible terms, a
                   business decision to obtain credit from a particular lender is almost
                   never based purely on economic terms. Relevant features of the
                   financing must be evaluated, including non-economic elements such
                   as the timing and certainty of closing, the impact on creditor
                   constituencies and the likelihood of a successful reorganization.
                   This is particularly true in a bankruptcy setting where cooperation
                   and establishing alliances with creditor groups can be a vital part of
                   building support for a restructuring that ultimately may lead to a
                   confirmable reorganization plan. That which helps foster consensus
                   may be preferable to a notionally better transaction that carries the
                   risk of promoting unwanted conflict.

No. 09-13125, 2009 WL 2902568, at *4 (Bankr. S.D.N.Y. July 6, 2009) (emphasis added).

        39.        The Debtors’ determination to move forward with the DIP Facility is an exercise

of their sound business judgment following an arm’s-length process and careful evaluation.

                                                     22

PHIL1 8615071v.6
               Case 20-10156-MFW           Doc 7     Filed 01/27/20      Page 23 of 37



Specifically, the Debtors and their advisors determined that postpetition financing will create

certainty with respect to cash flows necessary for the administration of these chapter 11 cases

through a sale process. The Debtors negotiated the DIP Credit Agreement and other DIP Loan

Documents with the DIP Agent in good faith, at arm’s length, and with the assistance of their

respective advisors. The Debtors conducted intensive negotiations with their Prepetition Secured

Parties that resulted in the proposed DIP Facility, which provides reasonable milestones for the

Debtors to conduct an appropriate sale process. Given the Debtors’ capital structure and current

circumstances, the Debtors believe that they have obtained the best financing available.

Accordingly, the Court should authorize the Debtors’ entry into the DIP Loan Documents, as it is

a reasonable exercise of the Debtors’ business judgment.

        B.         The Debtors Should Be Authorized to Grant Liens and Superpriority
                   Claims.

        40.        The Debtors propose to obtain financing under the DIP Facility by providing

security interests and liens as set forth in the DIP Loan Documents pursuant to section 364(c) of

the Bankruptcy Code. Specifically, the Debtors propose to provide to the DIP Secured Parties

postpetition security interests in and liens on the DIP Collateral (as defined in the Interim Order)

that are valid, perfected, allowed, enforceable, non-avoidable and not subject to challenge, dispute

or subordination immediately upon entry of the Interim Order:

                   (a)   The DIP Liens securing the DIP Obligations will be senior priming liens on
                         the Prepetition Collateral, senior in priority to all Prepetition Liens thereon
                         and any Adequate Protection Liens thereon, except that the DIP Liens will
                         be junior to:

                         i.     the Carve Out; and

                         ii.    Prepetition Prior Liens, which is defined as: “any valid, enforceable,
                                and non-avoidable Liens that are (A) in existence on the Petition
                                Date, (B) either perfected as of the Petition Date or perfected
                                subsequent to the Petition Date solely to the extent permitted by
                                                   23

PHIL1 8615071v.6
               Case 20-10156-MFW            Doc 7     Filed 01/27/20      Page 24 of 37



                                  section 546(b) of the Bankruptcy Code, and (C) senior in priority to
                                  the Prepetition First Liens (as defined below) and Prepetition
                                  Second Liens (as defined below) after giving effect to any
                                  intercreditor or subordination agreement.” See Interim Order at p. 3.

        41.        The statutory requirement for obtaining postpetition credit under section 364(c) is

a finding, made after notice and hearing, that a debtor is “unable to obtain unsecured credit

allowable under Section 503(b)(1) of [the Bankruptcy Code].” 11 U.S.C. § 364(c). See In re

Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (secured credit under section 364(c)

of the Bankruptcy Code is authorized, after notice and hearing, upon showing that unsecured credit

cannot be obtained). Courts have articulated a three-part test to determine whether a debtor is

entitled to financing under section 364(c) of the Bankruptcy Code. Specifically, courts look to

whether:

                   (a)    the debtor is unable to obtain unsecured credit under section 364(b) of the
                          Bankruptcy Code, i.e., by allowing a lender only an administrative claim;

                   (b)    the credit transaction is necessary to preserve the assets of the estate; and

                   (c)    the terms of the transaction are fair, reasonable, and adequate, given the
                          circumstances of the debtor-borrower and proposed lenders.

See In re Los Angeles Dodgers LLC, 457 B.R. 308 (Bankr. D. Del. 2011); In re Ames Dep’t Stores,

115 B.R. 34, 37–40 (Bankr. S.D.N.Y. 1990); see also In re St. Mary Hosp., 86 B.R. 393, 401-02

(Bankr. E.D. Pa. 1988); Crouse Grp., 71 B.R. at 549.

        42.        As described above and as set forth in the Batra Declaration, third-party lenders

were unwilling to provide postpetition financing on an unsecured basis or otherwise junior to the

Prepetition Secured Parties. See Batra Declaration ¶ 9. Therefore, the Debtors, in consultation

with their advisors, concluded that any workable financing in connection with a chapter 11 filing

would likely require the support of, or be provided by, the Debtors’ existing lenders. See Batra

Declaration ¶¶ 11 and 14. Absent the DIP Facility, which will provide certainty that the Debtors

                                                    24

PHIL1 8615071v.6
               Case 20-10156-MFW            Doc 7     Filed 01/27/20     Page 25 of 37



will have sufficient liquidity to administer these chapter 11 cases and to continue operating in the

ordinary course, the value of the Debtors’ estates would be significantly impaired to the detriment

of all stakeholders. Given the Debtors’ circumstances, the Debtors believe that the terms of the

DIP Facility, as set forth in the DIP Agreements, are fair, reasonable, and adequate, all as more

fully set forth below. For all these reasons, the Debtors submit that they have met the standard for

obtaining postpetition financing.

        43.        In the event that a debtor is unable to obtain unsecured credit allowable as an

administrative expense under section 503(b)(1) of the Bankruptcy Code, section 364(c) provides

that a court “may authorize the obtaining of credit or the incurring of debt (1) with priority over

any or all administrative expenses of the kind specified in section 503(b) or 507(b) of [the

Bankruptcy Code]; (2) secured by a lien on property of the estate that is not otherwise subject to a

lien; or (3) secured by a junior lien on property of the estate that is subject to a lien.” As described

above, the Debtors are unable to obtain unsecured credit. Therefore, approving superpriority

claims in favor of the DIP Secured Parties is reasonable and appropriate.

        44.        Further, section 364(d) provides that a debtor may obtain credit secured by a senior

or equal lien on property of the estate already subject to a lien, after notice and a hearing, where

the debtor is “unable to obtain such credit otherwise” and “there is adequate protection of the

interest of the holder of the lien on the property of the estate on which such senior or equal lien is

proposed to be granted.” 11 U.S.C. § 364(d)(1). The Debtors may incur “priming” liens under

the DIP Facility if either (a) the Prepetition Secured Parties have consented or (b) Prepetition

Lenders’ interests in collateral are adequately protected. See, e.g., Anchor Savs. Bank FSB v.

Sky Valley, Inc., 99 B.R. 117, 122 (N.D. Ga. 1989) (“[B]y tacitly consenting to the superpriority



                                                    25

PHIL1 8615071v.6
               Case 20-10156-MFW            Doc 7     Filed 01/27/20     Page 26 of 37



lien, those [undersecured] creditors relieved the debtor of having to demonstrate that they were

adequately protected.”).

        45.        Here the Prepetition Secured Parties have consented to the DIP Facility so long as

they are provided the adequate protection described in the Interim Order. The Debtors submit that

its provision of adequate protection as described herein is fair and reasonable and satisfies the

requirements of section 364(d)(1)(B) of the Bankruptcy Code.

        B.         No Comparable Alternative to the DIP Facility Is Reasonably Available.

        46.        A debtor need only demonstrate “by a good faith effort that credit was not available

without” the protections afforded to potential lenders by sections 364(c) of the Bankruptcy Code.

In re Snowshoe Co., Inc., 789 F.2d 1085, 1088 (4th Cir. 1986); see also In re Plabell Rubber

Prods., Inc., 137 B.R. 897, 900 (Bankr. N.D. Ohio 1992). Moreover, in circumstances where only

a few lenders likely can or will extend the necessary credit to a debtor, “it would be unrealistic and

unnecessary to require [the debtor] to conduct such an exhaustive search for financing.” In re Sky

Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988), aff’d sub nom. Anchor Sav. Bank FSB v.

Sky Valley, Inc., 99 B.R. 117, 120 n.4 (N.D. Ga. 1989); see also In re Snowshoe Co., 789 F.2d

1085, 1088 (4th Cir. 1986) (demonstrating that credit was unavailable absent the senior lien by

establishment of unsuccessful contact with other financial institutions in the geographic area); In

re Stanley Hotel, Inc., 15 B.R. 660, 663 (D. Colo. 1981) (bankruptcy court’s finding that two

national banks refused to grant unsecured loans was sufficient to support conclusion that section

364 requirement was met); In re Ames Dep’t Stores, 115 B.R. at 37–39 (debtor must show that it

made reasonable efforts to seek other sources of financing under section 364(a) and (b)).

        47.        As noted above, the Debtors do not believe that alternative sources of financing are

reasonably available given the realities imposed by the Debtors’ existing capital structure and the

                                                    26

PHIL1 8615071v.6
               Case 20-10156-MFW           Doc 7    Filed 01/27/20    Page 27 of 37



Debtors’ unsuccessful solicitation of alternative financing proposals. Substantially all of the

Debtors’ existing assets are encumbered.         See First Day Declaration ¶¶ 12 and 17; Batra

Declaration ¶ 7. Moreover, the Debtors have searched for actionable alternative proposals—in

this regard, the market has spoken. There are no other options. Thus, the Debtors have determined

that the DIP Facility provides the best opportunity available to the Debtors under the circumstances

to fund these chapter 11 cases. See First Day Declaration Exhibit B, ¶ 47; Batra Declaration ¶¶ 11

and 14. Therefore, in addition to evidence to be introduced at the hearing on the Interim Order if

necessary, the Debtors submit that the requirement of section 364 of the Bankruptcy Code that

alternative credit on more favorable terms be unavailable to the Debtors is satisfied.

II.     The Debtors Should Be Authorized to Use Cash Collateral.

        48.        Section 363 of the Bankruptcy Code generally governs the use of estate property.

Section 363(c)(2)(A) permits a debtor in possession to use cash collateral with the consent of the

secured party. Here, the Prepetition Secured Parties consent to the Debtors’ use of the Cash

Collateral (as well as the Prepetition Collateral), subject to the terms and limitations set forth in

the Interim Order.

        49.        Section 363(e) provides for adequate protection of interests in property when a

debtor uses cash collateral. Further, section 362(d)(1) of the Bankruptcy Code provides for

adequate protection of interests in property due to the imposition of the automatic stay. See In re

Cont’l Airlines, 91 F.3d 553, 556 (3d Cir. 1996) (en banc). While section 361 of the Bankruptcy

Code provides examples of forms of adequate protection, such as granting replacement liens and

administrative claims, courts decide what constitutes sufficient adequate protection on a

case-by-case basis. In re Swedeland Dev. Grp., Inc., 16 F.3d 552, 564 (3d Cir. 1994); In re Satcon

Tech. Corp., No. 12-12869 (KG), 2012 WL 6091160, at *6 (Bankr. D. Del. Dec. 7, 2012); In re

                                                   27

PHIL1 8615071v.6
               Case 20-10156-MFW             Doc 7     Filed 01/27/20     Page 28 of 37



N.J. Affordable Homes Corp., No. 05-60442 (DHS), 2006 WL 2128624, at *14 (Bankr. D.N.J.

June 29, 2006); In re Columbia Gas Sys., Inc., Nos. 91-803, 91-804, 1992 WL 79323, at *2 (Bankr.

D. Del. Feb. 18, 1992); see also In re Dynaco Corp., 162 B.R. 389, 394 (Bankr. D.N.H. 1993)

(citing 2 Collier on Bankruptcy ¶ 361.01[1] at 361–66 (15th ed. 1993) (explaining that adequate

protection can take many forms and “must be determined based upon equitable considerations

arising from the particular facts of each proceeding”).

        50.        As described more fully below, and as set forth in the Interim Order, the Debtors

propose to provide the Prepetition Secured Parties with a variety of adequate protection to protect

against the postpetition diminution in value of the Cash Collateral (as well as the Prepetition

Collateral) resulting from the use of the Cash Collateral by the Debtors and the imposition of the

automatic stay (collectively, the “Adequate Protection Obligations”):

                   (a)     For the Benefit of the Prepetition First Lien Secured Parties (See Interim
                           Order at ¶ 4), the following:

                   (i)     subject to and only upon entry of a Final Order, all Prepetition First Lien
                           Obligations, including on account of Prepetition Letters of Credit, shall
                           immediately, automatically, and irrevocably be deemed to have been
                           converted into DIP Obligations and incurred under the DIP Facility (the
                           “Prepetition First Lien Roll-Up”);

                   (ii)    valid and perfected replacement security interests in and liens on the DIP
                           Collateral to the extent of Diminution in Value of the Prepetition First Lien
                           Collateral (“Prepetition First Lien Adequate Protection Replacement
                           Liens”);

                   (iii)   to the extent of Diminution in Value of the Prepetition First Lien Collateral,
                           allowed superpriority administrative expense claims (such adequate
                           protection superpriority claims, the “First Lien Adequate Protection
                           Superpriority Claims”);

                   (iv)    payment of the Prepetition First Lien Secured Parties’ reasonable
                           professional fees and expenses;

                   (v)     interest accruing on the Prepetition First Lien Obligations under the
                           Prepetition First Lien Secured Credit Agreement (which, for the avoidance

                                                     28

PHIL1 8615071v.6
               Case 20-10156-MFW             Doc 7     Filed 01/27/20      Page 29 of 37



                           of doubt, shall be paid (x) in cash with respect to the LIFO Revolving Loans
                           and (y) in kind with respect to all other Prepetition First Lien Obligations;
                           and

                   (vi)    each of the DIP Agent (on behalf of the DIP Secured Parties) and the
                           Prepetition First Lien Secured Agent (on behalf of the Prepetition First Lien
                           Secured Parties) shall automatically be deemed a “qualified bidder” with
                           respect to any disposition of DIP Collateral, and subject to a Final Order,
                           shall have the right (unless this Court for cause orders otherwise after notice
                           and a hearing upon request of any party in interest prior to the Qualified Bid
                           Deadline) to “credit bid” up to the full amount of the DIP Obligations and
                           the Prepetition First Lien Obligations.

                   (b)     For the Benefit of the Prepetition Second Lien Secured Parties (See Interim
                           Order at ¶ 5), the following:

                   (i)     valid and perfected replacement security interests in and liens on the DIP
                           Collateral to the extent of Diminution in Value of the Prepetition Second
                           Lien Collateral (“Prepetition Second Lien Adequate Protection
                           Replacement Liens”);

                   (ii)    to the extent of Diminution in Value of the Prepetition Second Lien
                           Collateral, allowed superpriority administrative expense claims (such
                           adequate protection superpriority claims, the “First Lien Adequate
                           Protection Superpriority Claims”);

                   (iii)   the Prepetition Second Lien Secured Agent (on behalf of the Prepetition
                           Second Lien Secured Parties) shall automatically be deemed a “qualified
                           bidder” with respect to any disposition of DIP Collateral, and subject to a
                           Final Order, shall have the right (unless this Court for cause orders
                           otherwise after notice and a hearing upon request of any party in interest
                           prior to the Qualified Bid Deadline) to “credit bid” up to the amount of the
                           Prepetition Second Lien Obligations (including its Second Lien Adequate
                           Protection Superpriority Claim to the extent such Second Lien Adequate
                           Protection Superpriority Claim has any value) during any disposition of all
                           or any portion of the Prepetition Collateral and DIP Collateral; provided,
                           that any such “credit bid” provides for Payment in Full of all DIP
                           Obligations and Prepetition First Lien Obligations at the closing of such
                           transaction unless otherwise agreed by the DIP Agent (with the consent of
                           the Requisite DIP Lenders) and the Prepetition First Lien Secured Agent
                           (with the consent of the Requisite Prepetition First Lien Lenders), in their
                           sole and absolute discretion.

        51.        Therefore, the Debtors submit that the proposed Adequate Protection Obligations

are sufficient to protect the Prepetition Secured Parties from any diminution in value to the Cash

                                                     29

PHIL1 8615071v.6
               Case 20-10156-MFW            Doc 7     Filed 01/27/20     Page 30 of 37



Collateral and Prepetition Collateral. In light of the foregoing, the Debtors further submit that the

proposed Adequate Protection Obligations to be provided for the benefit of the Prepetition Secured

Parties are appropriate. Thus, the Debtors’ provision of the Adequate Protection Obligations is

not only necessary to protect against any diminution in value but is fair and appropriate under the

circumstances of these chapter 11 cases to ensure the Debtors are able to continue using the Cash

Collateral, subject to the terms and limitations set forth in the Interim Order, for the benefit of all

parties in interest and their estates.

III.    The Repayment Feature “Roll-Up” in the DIP Facility Is Appropriate.

        52.        Section 363(b) of the Bankruptcy Code permits a debtor to use, sell, or lease

property, other than in the ordinary course of business, with court approval. It is well settled in the

Third Circuit that such transactions should be approved when they are supported by a sound

business purpose. See In re Abbots Dairies, Inc., 788 F.2d 143 (3d Cir. 1986) (holding that in the

Third Circuit, a debtor’s use of assets outside the ordinary course of business under Section 363(b)

of the Bankruptcy Code should be approved if the debtor can demonstrate a sound business

justification for the proposed transaction).        The business judgment rule shields a debtor’s

management from judicial second-guessing. In re Johns-Manville Corp., 60 B.R. 612, 615–16

(Bankr. S.D.N.Y. 1986) (“[T]he [Bankruptcy] Code favors the continued operation of a business

by a debtor and a presumption of reasonableness attaches to a debtor’s management decisions.”).

        53.        Repayment of prepetition debt (often referred to as a “roll-up”) is a common feature

in debtor in possession financing arrangements. Courts in this jurisdiction have approved similar

DIP features, including on the first day of the case, although to be clear, the roll up component of

this DIP Facility is conditioned upon and effective only upon entry of the Final Order. See, e.g.,

In re In re Remington Outdoor Company, Inc., No. 18-10684 (BLS) (Bankr. D. Del. Mar. 28,

                                                    30

PHIL1 8615071v.6
               Case 20-10156-MFW           Doc 7    Filed 01/27/20    Page 31 of 37



2018) (authorizing approximately $338 million DIP that included roll-up of approximately $160

million pursuant to interim order); In re Bon-Ton Stores, Inc., No. 18-10248 (MFW) (Bankr. D.

Del. Feb. 6, 2018) (authorizing full roll-up of all outstanding prepetition revolving obligations

pursuant to interim order); In re Real Industry, Inc., No. 17-12464 (KJC) (Bankr. D. Del. Nov. 20,

2017) (authorizing approximately $365 million DIP that included a creeping roll-up pursuant to

interim order and a full roll-up pursuant to final order of approximately $266 million prepetition

debt); In re Charming Charlie, LLC, No. 17-12906 (CSS) (Bankr. D. Del. Dec. 12, 2017)

(authorizing approximately $90 million DIP that included roll-up of approximately $22 million

prepetition debt pursuant to interim order); In re Radioshack Corp., No. 15-10197 (BLS) (Bankr.

D. Del. Feb. 5, 2015) (authorizing approximately $285 million DIP that included roll-up of

approximately $250 million prepetition debt pursuant to interim order); In re MACH Gen, LLC,

No. 14-10461 (MFW) (Bankr. D. Del. Mar. 5, 2014) (authorizing approximately $200 million DIP

that included roll-up of approximately $144 million prepetition debt pursuant to interim order); In

re Furniture Brands Int’l, Inc., No. 13-12329 (CSS) (Bankr. D. Del. Sept. 11, 2013) (authorizing

approximately $140 million DIP that included roll-up of approximately $91 million prepetition

debt pursuant to interim order); In re Appleseed’s Intermediate Holdings LLC, No. 11-10160 (KG)

(Bankr. D. Del. Jan. 20, 2011) (authorizing approximately $140 million DIP that included roll-up

of approximately $48.6 million prepetition debt pursuant to interim order); In re Dayton Superior

Corp., No. 09-11351 (BLS) (Bankr. D. Del. Apr. 21, 2009) (authorizing approximately $165

million DIP that included roll-up of approximately $110 million prepetition debt pursuant to

interim order).

        54.        As set forth above, the DIP Credit Agreement and the Interim Order provide that:

subject to and only upon entry of a Final Order, all Prepetition First Lien Obligations, including

                                                   31

PHIL1 8615071v.6
               Case 20-10156-MFW            Doc 7    Filed 01/27/20    Page 32 of 37



on account of Prepetition Letters of Credit, shall immediately, automatically, and irrevocably be

deemed to have been converted into DIP Obligations and incurred under the DIP Facility (the

“Prepetition First Lien Roll-Up”).

        55.        The Prepetition First Lien Roll-Up is a sound exercise of the Debtors’ business

judgment, is a material component of the structure of the DIP Facility and was required by the DIP

Lenders as a condition to their commitment to provide postpetition financing. See First Day

Declaration at Exhibit B, ¶ 47. The Debtors were unable to obtain DIP financing on better (or

any) terms. Without continued access to $22 million in incremental liquidity under the DIP

Facility, the Debtors would lack sufficient liquidity to operate their business. Maintaining the

going-concern value of the Debtors until consummation of the proposed sale is of immense benefit

to the Debtors’ estates and stakeholders.

        56.        Ultimately, the DIP Facility provide the Debtors with the best path forward for a

peaceful, going-concern transition into chapter 11 and the continuation of its sale process. The

Prepetition Lenders are unlikely to continue to lend postpetition without some assurance regarding

their prepetition claims. Absent the Prepetition Secured Parties’ support, the first month of the

chapter 11 cases would likely devolve into a costly priming fight. See First Day Declaration at

Exhibit B, ¶¶ 47 and 48; Batra Declaration at ¶ 9.

        57.        Given these circumstances, the Prepetition First Lien Roll-Up, as set forth in the

DIP Credit Agreement and the DIP Orders, is reasonable, appropriate, and a sound exercise of the

Debtors’ business judgment.

IV.     The Debtors Should Be Authorized to Pay the Fees Required by the DIP Agent and
        the DIP Lenders Under the DIP Loan Documents.

        58.        Under the DIP Agreement, the Debtors have agreed, subject to Court approval, to

pay certain fees to the DIP Agent and the DIP Lenders. In particular, the Debtors have agreed to
                                                    32

PHIL1 8615071v.6
               Case 20-10156-MFW              Doc 7     Filed 01/27/20      Page 33 of 37



pay certain fees to the DIP Agent and DIP Lenders (in accordance with the terms of the DIP Loan

Documents) consisting of the following:

                   (a)     An Arranger fee of $50,000;

                   (b)     A Closing Fee of 3.0% of the DIP Revolving Loan Commitment
                           ($22,000,000); and

                   (c)     Unused Commitment Fee of 1%.

        59.        Under the circumstances of these cases, these fees and costs are reasonable,

customary, and appropriate. Accordingly, the Court should authorize the Debtors to pay the fees

provided under the DIP Agreement in connection with entering into those agreements. See First

Day Declaration Exhibit B, ¶ 47; Batra Declaration ¶¶ 11 and 15.

V.      The DIP Lenders Should Be Deemed Good-Faith Lenders Under Section 364(e).

        60.        Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

collect on loans extended to a debtor, and its right in any lien securing those loans, even if the

authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

appeal. Section 364(e) of the Bankruptcy Code provides that:

                   The reversal or modification on appeal of an authorization under this
                   section [364 of the Bankruptcy Code] to obtain credit or incur debt,
                   or of a grant under this section of a priority or a lien, does not affect
                   the validity of any debt so incurred, or any priority or lien so granted,
                   to an entity that extended such credit in good faith, whether or not
                   such entity knew of the pendency of the appeal, unless such
                   authorization and the incurring of such debt, or the granting of such
                   priority or lien, were stayed pending appeal.

        61.        As explained herein, in the Batra Declaration and the First Day Declaration, the

DIP Loan Documents are the result of: (a) the Debtors’ reasonable and informed determination

that the DIP Secured Parties offered the most favorable terms on which to obtain vital postpetition

financing, and (b) arms’-length, good-faith negotiations between the Debtors and the DIP Secured


                                                      33

PHIL1 8615071v.6
               Case 20-10156-MFW           Doc 7     Filed 01/27/20    Page 34 of 37



Parties. The Debtors submit that the terms and conditions of the DIP Loan Documents are

reasonable and appropriate under the circumstances, and the proceeds of the DIP Facility will be

used only for purposes that are permissible under the Bankruptcy Code. Further, no consideration

is being provided to any party to the DIP Loan Documents other than as described herein.

Accordingly, the Court should find that the DIP Secured Parties are “good faith” lenders within

the meaning of section 364(e) of the Bankruptcy Code and are entitled to all of the protections

afforded by that section.

VI.     The Automatic Stay Should Be Modified on a Limited Basis.

        62.        The proposed Interim Order provides that the automatic stay provisions of section

362 of the Bankruptcy Code will be modified to allow the DIP Agent to file any financing

statements, security agreements, notices of liens, and other similar instruments and documents in

order to validate and perfect the liens and security interests granted to them under the Interim

Order. The proposed Interim Order further provides that the automatic stay is modified as

necessary to permit the Debtors to grant the DIP Liens to the DIP Secured Parties and to incur all

liabilities and obligations set forth in the Interim Order. Finally, the proposed Interim Order

provides that, following the occurrence of an Event of Default, the automatic stay shall be modified

to the extent necessary to permit the DIP Agent to exercise all rights and remedies in accordance

with the DIP Loan Documents, or applicable law.

        63.        Stay modifications of this kind are ordinary and standard features of debtor-in-

possession financing arrangements, and, in the Debtors’ business judgment, are reasonable and

fair under the circumstances of these chapter 11 cases. See, e.g., In re Magnum Hunter Res. Corp.,

No. 15-12533 (KG) (Bankr. D. Del. Dec. 15, 2015) (terminating automatic stay after event of

default); In re Peak Broad., LLC, No. 12-10183 (PJW) (Bankr. D. Del. Feb. 2, 2012) (terminating

                                                   34

PHIL1 8615071v.6
               Case 20-10156-MFW           Doc 7    Filed 01/27/20      Page 35 of 37



automatic stay after occurrence of termination event); In re TMP Directional Mktg., LLC, No. 11-

13835 (MFW) (Bankr. D. Del. Jan. 17, 2012) (modifying automatic stay as necessary to effectuate

the terms of the order); In re Broadway 401 LLC, No. 10-10070 (KJC) (Bankr. D. Del. Feb. 16,

2010) (same); In re Haights Cross Commc’ns, Inc., No. 10-10062 (BLS) (Bankr. D. Del. Feb. 8,

2010) (same).

VII.    Failure to Obtain Immediate Interim Access to the DIP Facility and Cash Collateral
        Would Cause Immediate and Irreparable Harm.

        64.        Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

obtain credit pursuant to section 364 of the Bankruptcy Code or to use cash collateral pursuant to

section 363 of the Bankruptcy Code may not be commenced earlier than 14 days after the service

of such motion. Upon request, however, the Court may conduct a preliminary, expedited hearing

on the motion and authorize the obtaining of credit and use of cash collateral to the extent necessary

to avoid immediate and irreparable harm to a debtor’s estate.

        65.        For the reasons noted above, the Debtors have an immediate postpetition need to

use Cash Collateral and access additional liquidity under the DIP Facility. The Debtors cannot

maintain the value of their estates during the pendency of these chapter 11 cases without access to

this liquidity. The Debtors will use cash to, among other things, fund the administration of these

chapter 11 cases and the operation of their business. The Debtors believe that substantially all of

their available cash constitutes the Prepetition Secured Parties’ Cash Collateral. The Debtors will

therefore be unable to operate their business or otherwise fund these chapter 11 cases without

access to the Cash Collateral and will suffer immediate and irreparable harm to the detriment of

all creditors and other parties in interest. In short, the Debtors’ ability to administer these chapter

11 cases through the use of Cash Collateral and access to additional financing is vital to preserve

and maximize the value of the Debtors’ estates.
                                                   35

PHIL1 8615071v.6
               Case 20-10156-MFW             Doc 7    Filed 01/27/20     Page 36 of 37



        66.        The Debtors request that the Court hold and conduct a hearing to consider entry of

the Interim Order authorizing the Debtors, from and after entry of the Interim Order until the Final

Hearing, to receive immediate authorization to use Cash Collateral and initial funding under the

DIP Facility. This relief will enable the Debtors to preserve and maximize value and, therefore,

avoid immediate and irreparable harm and prejudice to their estates and all parties in interest,

pending the Final Hearing.

                                 REQUEST FOR FINAL HEARING

        67.        Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

the Court set a date for the Final Hearing that is as soon as practicable, and in no event more than

30 days after the Petition Date, and fix the time and date prior to the Final Hearing for parties to

file objections to this motion.

                    WAIVER OF BANKRUPTCY RULE 6004(A) AND 6004(H)

        68.        To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Debtors have established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

                                                NOTICE

        69.        The Debtors will provide notice of this motion to: (a) the Office of the U.S. Trustee

for the District of Delaware; (b) the holders of the 30 largest unsecured claims against the Debtors

(on a consolidated basis); (c) counsel to the DIP Agent; (d) counsel to the Prepetition First Lien

Secured Agent; (e) counsel to Prepetition Second Lien Secured Agent; (f) the United States

Attorney’s Office for the District of Delaware; (g) the Internal Revenue Service; (h) the United

States Securities and Exchange Commission; (i) the state attorneys general for all states in which


                                                     36

PHIL1 8615071v.6
               Case 20-10156-MFW            Doc 7    Filed 01/27/20     Page 37 of 37



the Debtors conduct business; (j) all known parties that have asserted a lien on the Debtors’ assets;

and (k) any party that requests service pursuant to Bankruptcy Rule 2002. The Debtors submit

that, in light of the nature of the relief requested, no other or further notice need be given.

                                        NO PRIOR REQUEST

        70.        No prior request for the relief sought in this motion has been made to this or any

other court.

        WHEREFORE, the Debtors respectfully request that the Court enter the DIP Orders,

granting relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

Dated: January 27, 2020                 /s/ Domenic E. Pacitti
Wilmington, Delaware                   Domenic E. Pacitti (DE Bar No. 3989)
                                       Michael W. Yurkewicz (DE Bar No. 4165)
                                       Sally E. Veghte (DE Bar No. 4762)
                                       KLEHR HARRISON HARVEY BRANZBURG LLP
                                       919 North Market Street, Suite 1000
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 426-1189
                                       Facsimile:    (302) 426-9193
                                       Email: dpacitti@klehr.com
                                               myurkewicz@klehr.com
                                               sveghte@klehr.com

                                       Proposed Counsel to the Debtors




                                                    37

PHIL1 8615071v.6
